DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi (CN 111313341 A1)(English Translated).
In Regards to Claim 1:
Oishi teaches a housing (10) comprising: 
a housing body (12) on which a portion for abutment (40) is formed; an assembly (20) that is detachably assembled to the housing body (12); and a hinge (30) with which the assembly (20) is mounted on the housing body (12), and that comprises (i) a connection (32a) that is arranged between the housing body (12) and the assembly (20), and on which an abutment is formed, (ii) a first joint (31) that is disposed between the housing body (12) and the connection (32a), and has flexibility, and (iii) a second joint (32b) that is disposed between the assembly (20) and the connection (32a), and has flexibility, wherein the abutment formed on the connection (32a) is allowed to abut on the portion for abutment (40) of the housing body (12) by bending the first joint (31), and the assembly (20) is assembled to the housing body (12) by bending the second joint (32b) in a state in which the first joint (31) is bent.
In Regards to Claim 2:
Oishi teaches the housing according to claim 1, wherein the first joint (31) is more easily bent than the second joint (32b).
In Regards to Claim 7:
Oishi teaches the housing according to claim 1, wherein the first joint (31) and the second joint (32b) are made of an identical material, and a thickness of a thinnest portion in the first joint (31) is smaller than a thickness of a thinnest portion in the second joint (32b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (CN 111313341 A1)(English Translated).
In Regards to Claim 3:
All claim limitations are discussed with respect to Claim 1, Oishi does not teach wherein a total of a bending angle of the first joint and a bending angle of the second joint is 180 degrees.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date to have a total of a bending angle of the first joint and a bending angle of the second joint is 180 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). To provide a cover structure of electric connecting part (Oishi, technical problem to be solved by the invention)
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 3, Oishi does not teach wherein each of the bending angles of the first joint and the second joint is 90 degrees.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date to have the bending angles of the first joint and the second joint is 90 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). To provide a cover structure of electric connecting part (Oishi, technical problem to be solved by the invention)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi (CN 111313341 A1)(English Translated) in view of Mueller (US. 2007/0117470 A1).
In Regards to Claim 12:
Oishi does not teach a connector comprising: the housing according to claim 1; and a terminal housed in the housing.
Mueller teaches a connector (50) comprising: the housing (40) according to claim 1; and a terminal (10) housed in the housing (40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Mueller's teaching of the use of the connector as a modification in the Oishi box in order to improve the known connecting terminals for busbars in the manner that the danger of injury to persons is reliably avoided and further that the connecting terminal satisfies the requirements of UL 508 or UL 489. (Muller, Paragraph 4).  
Allowable Subject Matter
Claims 5-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 5-6 and 8-11, these limitations, in combination with remaining limitations of claims 5-6 and 8-11, are neither taught nor suggested by the prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831